Name: 2008/725/EC: Council Decision of 15Ã September 2008 appointing a German member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2008-09-16

 16.9.2008 EN Official Journal of the European Union L 247/23 COUNCIL DECISION of 15 September 2008 appointing a German member of the Committee of the Regions (2008/725/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the German Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) A members seat on the Committee of the Regions has become vacant following the resignation of Mr Willi STÃ CHELE, HAS DECIDED AS FOLLOWS: Article 1 The following person is hereby appointed to the Committee of the Regions as a member for the remainder of the current term of office, which runs until 25 January 2010: Prof. Dr Wolfgang REINHART, Minister for Federal and European Affairs, Baden-WÃ ¼rttemberg. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 15 September 2008. For the Council The President B. KOUCHNER (1) OJ L 56, 25.2.2006, p. 75.